       Case 2:19-cr-00206-TLN Document 52 Filed 11/17/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                 )      Case №: 2:19-cr-00206-TLN
 9                                             )
                    Plaintiff,                 )
10                                             )                    ORDER
             vs.                               )               APPOINTING COUNSEL
11                                             )
     JORGE ANTONIO SANDOVAL                    )
12   RAMIREZ,                                  )
                                               )
13                  Defendant.                 )
14
15
            The court relieved Ms. Santos in court on November 12, 2020. The court has agreed to
16
     appoint another panel attorney. CJA Panel attorney Etan Zaitsu is hereby appointed effective
17
     November 13, 2020, the date the Office of the Federal Defender contacted him.
18
19
     DATED: November 17, 2020
20
21
22                                                         Troy L. Nunley
                                                           United States District Judge
23
24
25
26
27
28
